     Case 3:19-cv-00180-CAB-LL Document 39 Filed 11/26/19 PageID.295 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEPHANIE HAWKINS and CRYSTAL                    Case No.: 19-CV-180-CAB-LL
     COURSEY, individually and on behalf of
12
     all others similarly situated,                   ORDER GRANTING JOINT
13                                  Plaintiffs,       MOTION TO DISMISS
14   v.
                                                      [Doc. Nos. 31, 38]
15
     ASHFORD UNIVERSITY, LLC et al.,
16                                Defendants.
17
18        Upon consideration of the parties’ joint motion to dismiss, and good cause
19   appearing, it is hereby ORDERED that the motion is GRANTED.              This case is
20   DISMISSED WITH PREJUDICE as to Plaintiffs’ individual claims and DISMISSED
21   WITHOUT PREJUDICE as to the claims of the putative class, with each side to bear
22   their own costs and fees. The pending motion to dismiss is therefore DENIED AS MOOT.
23        It is SO ORDERED.
24   Dated: November 25, 2019
25
26
27
28

                                                  1
                                                                            19-CV-180-CAB-LL
